Case 1:18-cr-00066-WES-LDA Document 63 Filed 04/15/20 Page 1 of 16 PageID #: 1006



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND
  ___________________________________
                                      )
  UNITED STATES OF AMERICA            )
                                      )
            v.                        )    Cr. No. 18-066 WES
                                      )
  ARIEL ALMONTE,                      )
                                      )
         Defendant.                   )
  ___________________________________)


                                MEMORANDUM AND ORDER

  WILLIAM E. SMITH, District Judge.

          Before the Court is the Government’s Motion to Reconsider to

  (1) Correct the Errors in the Order Granting Suppression Motion

  and (2) to Reconsider the Ruling Granting Suppression (“Gov’t Mot.

  Reconsider”), ECF No. 56.            For the reasons that follow, the

  Government’s Motion to Reconsider its ruling is DENIED; however,

  the Government has made several points with which the Court agrees

  and therefore, in conjunction with this Order, the Court has issued

  an Amended Memorandum and Order (“Amended Order”), ECF No. 64, in

  order    to   correct   and    clarify   the   factual   record   in   certain

  respects.

      I. The Government’s Factual Contentions 1

          A. The Fourth DCYF Call




  1    For a full procedural and factual background, see the Amended
  Order “Findings of Fact” section.
                                           1
Case 1:18-cr-00066-WES-LDA Document 63 Filed 04/15/20 Page 2 of 16 PageID #: 1007



        The Government points out that footnote 9 of the Court’s

  January 2020 Order is not accurate. Gov’t Mot. Reconsider 2 (citing

  January 22, 2020 Mem. and Order 6 n.9 (“Jan. 2020 Order”), ECF No.

  51). That footnote states that “Det. Fuoroli initially testified

  that he spoke to a different DCYF operator before leaving the house

  and she told him to release A.T. to her mother . . . . There is no

  record of any such call.”         Jan. 2020 Order (citation omitted).

  The Government is correct that there is, in fact, a record of this

  call.    At the November 18, 2019 hearing, Det. Fuoroli testified as

  follows:

                Q: In response to being told that there were
                three calls that were located, did you say
                anything about a fourth recording with a
                female?

                . . .

                [Det. Fuoroli]: Yes.

                Q: What did you say?

                [Det. Fuoroli]: I said that there was a fourth
                call that I made prior to leaving to the house
                to make sure that somebody was coming. I got
                a different female who didn’t seem too
                familiar with the situation and we had a
                conversation.

  Nov. 18, 2019 Hr’g Tr. 58:8-19, ECF No. 50.            The Government then

  played    a   recording   of   that   call   during   the   hearing,   and   a

  transcript was admitted into evidence.          Id. at 59:1-8; Gov’t Ex.




                                         2
Case 1:18-cr-00066-WES-LDA Document 63 Filed 04/15/20 Page 3 of 16 PageID #: 1008



  1D, Nov. 18, 2019 Hr’g. 2      The transcript and recording of the call

  corroborate Det. Fuoroli’s testimony that he had a fourth call

  with DCYF.    The Government also admitted Det. Fuoroli’s cell phone

  records, which confirm that he made a fourth call to DCYF. Id. at

  59:12–60:4; Gov’t Mem. in Opp’n to Def.’s Mot. to Reconsider and

  Reopen (“Gov’t Opp’n”), ECF No. 46-4, Ex. 3.

        The correction of this factual error, however, does not change

  the Court’s view of Det. Fuoroli’s credibility.              While the Court

  acknowledges its error in the footnote, and has corrected it in

  the Amended Order, the fact remains that Det. Fuoroli did not

  accurately recall in his testimony the events that occurred on

  February 28, 2018, as reflected in the recordings.                  See Amended

  Order 4-6, 12-13.       Most importantly, as outlined below in Section

  I.E., Det. Fuoroli’s recall of his fourth conversation with DCYF

  has no impact on the Court’s assessment of his credibility on the

  central    issue   of   what   DCYF   said   to   him   regarding    Pimentel’s

  daughter.    See infra p.10.

        B. Wiggs’ Statements

            The Government makes much of the Court’s use of the word




        2The transcript of this call was admitted as “Government
  Exhibit 1D” at the November 18, 2019 hearing after the audio
  recording was played.   Nov. 18, 2019 Hr’g Tr. 47:15-48:5.     The
  transcript of this fourth call was not attached as an exhibit to
  the Government’s Memorandum in Opposition to Defendant’s Motion to
  Reconsider and Reopen, ECF No. 46, like the other three call
  transcripts were.
                                         3
Case 1:18-cr-00066-WES-LDA Document 63 Filed 04/15/20 Page 4 of 16 PageID #: 1009



  “just” in the statement that “[w]hen questioned, Wiggs stated that

  Almonte had just sold him two $40.00 bags of heroin.” Jan. 2020

  Order 2 (citing Jan. 17, 2019 Mot. to Suppress Hr’g Tr. 24:7-17).

  The Government argues that the temporal element implied in this

  sentence is inaccurate because Det. Fuoroli did not use the word

  “just” in his testimony relaying Wiggs’ statement.              Gov’t Mot.

  Reconsider 6.     But the record is clear that the police thought

  that Wiggs’ statement was referring to the transaction the police

  had observed minutes earlier between Wiggs and Almonte in the

  McDonald’s parking lot:

              Q: But on scene that day, the knowledge that
              you had from Mr. Wiggs was that the drugs had
              gone from Mr. Almonte to Mr. Wiggs in that
              parking lot.

              [Det. Fuoroli]: Correct.

              Jan. 17, 2019 Hr’g Tr. 127:16-19.

              ***

              Q: And what did he tell you? Why was [Wiggs]
              there?

              [Det. Dempsey]: He said that he had purchased
              two $40 bags of heroin from a gentleman he
              identified as Socio and had pulled into the
              parking lot to use before we interrupted him.

              Id. at 156:15-19.

              ***

              Q: So Mr. Wiggs, though, he did give you a
              written statement at the scene; correct?

              [Det. Dempsey]: Yes ma’am.

                                       4
Case 1:18-cr-00066-WES-LDA Document 63 Filed 04/15/20 Page 5 of 16 PageID #: 1010




              Q: And in addition to telling you that he had
              met at McDonald’s to buy two $40 bags of
              Fentanyl, he also said he knew Mr. Almonte by
              the name Socio; correct?

              [Det. Dempsey]: Socio, yes, ma’am.

              Id. at 194:15-21.


        The only logical reading of Wiggs’ statements, based on what

  the police knew at the time, was that the drug sale had happened

  shortly before the encounter in the McDonald’s parking lot.           Thus,

  the introduction of the temporal element conveyed by the word

  “just” came from Dets. Fuoroli and Dempsey, and from Wiggs, not

  from the Court. The Court’s description simply reflects what the

  officers testified to about what they thought they knew at the

  time.

        Presumably, the reason the Government makes this argument is

  because of what the police learned three months later when they

  re-interviewed Wiggs.      The police brought Wiggs back in to give a

  more “accurate” statement.         Id. at 123:14-25.       Wiggs told the

  police in his later statement that he had not, in fact, bought

  drugs from Almonte in the parking lot of McDonald’s that day, but

  rather had purchased drugs from Almonte in downtown Cranston

  earlier that day, and at the McDonald’s he was merely returning a

  bag to Almonte that Almonte had dropped in Wiggs’ car by accident.

  Id. at 123:14-25; 125:10–127:4; 198:16–199:13.


                                       5
Case 1:18-cr-00066-WES-LDA Document 63 Filed 04/15/20 Page 6 of 16 PageID #: 1011



         This brings us to the Court’s footnote stating that “Wiggs

  later told the police that it was ‘not true’ that he bought drugs

  from Almonte that day.” Jan. 2020 Order 2 n.2 (citing Jan. 17,

  2019 Hr’g Tr. 198:5-199:13).       While the Court does not agree that

  this statement is inaccurate, in the Amended Order that footnote

  has now been expanded to provide the additional context outlined

  in the above paragraph. Amended Order 2 n.2.

         Regardless, these arguments by the Government are just red

  herrings.    As the Government acknowledges, what Wiggs said to the

  police three months later is irrelevant to the inevitable discovery

  analysis.    See Gov’t Mot. Reconsider 12. What matters is what the

  police observed and believed occurred on the day in question –

  which was that Almonte had sold drugs, or had been in the process

  of selling drugs, to Wiggs – because that is what the police would

  have included in a search warrant, had they applied for one.           Jan.

  17, 2019 Hr’g Tr. 132:24–133:7.

         C. Pimentel’s Statements Regarding Drugs/Firearms

         The Government takes issue with the Court’s statement

  that “Pimentel denied the presence of narcotics or weapons in the

  home . . . .”      Gov’t Mot. Reconsider 13 (citing Jan. 2020 Order

  17).    The Court notes that this statement was actually in a block

  quote from the Court’s April 2019 Order -– the Court was listing

  the facts that had informed the Court’s original decision on this

  matter, before Almonte filed his Motion to Reconsider, which the

                                       6
Case 1:18-cr-00066-WES-LDA Document 63 Filed 04/15/20 Page 7 of 16 PageID #: 1012



  Court granted.      Jan. 2020 Order 16-17 (quoting April 1, 2019 Mem.

  and Order 15-16, ECF No. 32). The relevant statements Pimentel

  made about the presence of drugs and firearms in the home she

  shared with Almonte were accurately set out in the revised “Factual

  Background” section of the January 2020 Order, and these are the

  facts the Court has considered in its analysis. See Jan. 2020 Order

  4.   However, in the interest of clarity, the Court has added all

  of the statements Pimentel made on the subject into the “Findings

  of Fact” section of the Amended Order.             Amended Order 5 & n.9.

        Additionally, the Court finds the Government’s argument -–

  that “lack of knowledge is not the same thing as an affirmative

  denial that a fact exists” –- to be a distinction without a

  meaningful difference as it relates to the inevitable discovery

  analysis.      Gov’t   Mot.   Reconsider     13.      Whether   Pimentel     was

  definitive or not about the lack of contraband in the home does

  not make it more likely that the police would have obtained a

  warrant; in fact, Pimentel’s lack of assurance on the subject

  actually    makes    her   more   credible    in     the   Court’s   eyes:   an

  unequivocal denial under the circumstances could easily be seen as

  an attempt to cover for her husband.

        D. Information Known to Police Prior to Pimentel                 Signing
           Consent Form

        The Government alleges that the Court omitted numerous facts

  from its Opinion that it should have considered on the issues of


                                        7
Case 1:18-cr-00066-WES-LDA Document 63 Filed 04/15/20 Page 8 of 16 PageID #: 1013



  probable cause and inevitable discovery. See Gov’t Mot. Reconsider

  13-15.       As an initial matter, many of these facts the Government

  claims are missing were actually in the Court’s Order 3: namely,

  that       Almonte   brought   his   step-daughter   with    him;   the   police

  obtained Almonte’s address from his vehicle registration; that

  Pimentel shared an apartment with Almonte and her daughter; and

  Almonte dropped a bag of drugs to the ground.               Jan. 2020 Order 2-

  5. Next, some of the facts the Government cites are simply not

  relevant – for example, Almonte’s nervousness as he approached

  Wiggs’ vehicle is not probative of anything, where the Court has

  already credited Det. Dempsey’s testimony that he saw what he

  believed to be a hand to hand drug transaction taking place.                Id.

  at 2, 19; Amended Order 2-3.

         That being said, the Court has added several facts noted by

  the Government to the Court’s Amended Order, including Wiggs’

  description of Almonte as a drug dealer, Almonte’s possession of

  several phones, Almonte’s lack of employment, and Det. Fuoroli’s

  extensive experience as a narcotics investigator. 4 Amended Order

  2-8, 19-20, 22-23.



        The Government’s error here appears to result from its focus
         3

  on the block quote on p.17 of the Jan. 2020 Order, rather than on
  the factual background section of that Order.

         Some of these facts have been added in the “Findings of
         4

  Fact” section, some in the independent discovery analysis, and
  some in both, where appropriate.

                                           8
Case 1:18-cr-00066-WES-LDA Document 63 Filed 04/15/20 Page 9 of 16 PageID #: 1014



        On this last point, the Government says: “[a]t the [f]irst

  hearing, Detective Fuoroli testified that CPD would have sought a

  search warrant if Ms. Pimentel had not given consent.” Gov’t Mot.

  Reconsider 15.      The Government then quotes the transcript from

  that Jan. 17, 2019 hearing, wherein Det. Fuoroli states that had

  he prepared a search warrant, he “[a]bsolutely” would have included

  “information . . . about [his] prior experiences and knowledge.”

  Id. (citing Jan. 17, 2019 Hr’g Tr. 129:8-130:13.           This section of

  the transcript does not support the Government’s contention, right

  before the quote, that the detectives definitively would have

  sought a search warrant.      Clearly, “if” is not the same as “would

  have.”   But regardless, in its Amended Order the Court clarifies

  its finding that, if Pimentel had not consented to the search, the

  Detectives would have applied for a search warrant, and that

  warrant would have included Det. Fuoroli’s observations based on

  his experience. Amended Order 20; see Jan. 17, 2019 Hr’g Tr. at

  6:17-7:14; 130:2-13.     While the Court agrees that these additional

  facts should be added, none of them tips the inevitable discovery

  analysis back in the Government’s favor, as explained below.

        E. Detective Fuoroli’s Credibility

        In its Motion to Reconsider, the Government spends several

  pages arguing that the correction of the factual errors it has

  noted should change the Court’s assessment of Det. Fuoroli’s

  credibility,    and   therefore     change   the   outcome.    Gov’t   Mot.

                                       9
Case 1:18-cr-00066-WES-LDA Document 63 Filed 04/15/20 Page 10 of 16 PageID #: 1015



  Reconsider 16-18. The Court disagrees. The fact that Det. Fuoroli

  testified accurately about the fact that he had a fourth call with

  DCYF does not affect the Court’s findings about the inaccuracies

  and inconsistences in his testimony regarding what DCYF told him

  during the first call. See supra p.3; Amended Order 6, 11-13.                 And

  it is that discrepancy that was, and remains, at the heart of the

  Court’s decision regarding Pimentel’s consent.

        The Court is absolutely confident in its assessment that Det.

  Fuoroli did not accurately testify as to what DCYF told him, and

  what he told Pimentel, about whether DCYF would allow her child to

  return to her home. See Amended Order 6, 12-13.              To this effect,

  the Amended Order reflects additional testimony from the January

  17,   2019    hearing   in    which     Det.   Fuoroli    asserted     that   he

  “definitely” remembered the DCYF operator telling him that they

  would not let the child back into the home until it had been

  searched. Jan. 17, 2019 Hr’g Tr. 140:13–141:4; Amended Order 12

  n.13. That memory, while confident, is inaccurate.

        Finally, the Government argues that Det. Fuoroli was acting

  “out of interest for the child” and that he showed a “calm and

  professional” demeanor.       Gov’t Mot. Reconsider 16-18.       This may be

  true, but the Court never suggested otherwise, and does not find

  either   of   those   facts   to   be   relevant   to    determining    whether

  Pimentel’s consent to search was voluntarily given.

        F. Inevitable Discovery

                                          10
Case 1:18-cr-00066-WES-LDA Document 63 Filed 04/15/20 Page 11 of 16 PageID #: 1016



        The final argument the Government makes is that there is

  enough evidence of a “nexus” between Almonte’s participation in

  the drug transaction and Almonte’s residence that would support a

  finding of probable cause to search his residence.               Gov’t Mot.

  Reconsider 18-20.      First, the Government contends the Court did

  not give adequate consideration to several facts it claims weigh

  in favor of finding such a nexus; in its Amended Order, as

  described above, the Court has added additional discussion of some

  of these facts, but does not find that they change the outcome.

  See supra p.8-9.

        The Government also attempts to distinguish United States v.

  Roman, 942 F.3d 43 (1st Cir. 2019), from this case.              Gov’t Mot.

  Reconsider 19.      As the Court acknowledged during argument, the

  question of whether the police had probable cause to get a warrant

  for Almonte’s residence is a close call.            But, even considering

  the additional information regarding Almonte’s history of drug

  dealing to Wiggs, his possession of multiple phones, and his lack

  of employment, the Court still finds that the police lacked the

  kind of “specific observations or facts connecting the drug dealing

  to the home” that Roman requires.         Id. at 52 (internal quotations

  omitted).

        These facts shore up the notion that Almonte was a drug dealer

  for sure.    But the police had those facts already – they stumbled

  right into the drug deal and had Wiggs’ statement.                 So these

                                       11
Case 1:18-cr-00066-WES-LDA Document 63 Filed 04/15/20 Page 12 of 16 PageID #: 1017



  additional facts add little to the facts the police could rely on

  in a warrant application.

        Nor is the Court persuaded by the Government’s focus on

  Almonte’s lack of employment; while in Roman the First Circuit did

  mention that its conclusion was “further bolstered” by the fact

  that the defendant had other places to hide contraband, the ruling

  was not predicated on that fact. Id. at 53.

        The Court is also not persuaded by the Government’s cite to

  United States v. Ribeiro, 397 F.3d 43 (1st Cir. 2005).                          It is true

  that Ribeiro once brought his girlfriend and baby in his car to a

  narcotics     transaction,        but    in     that    case     the   police    had    also

  observed Ribeiro         leaving    his        apartment     three      times   to    go    to

  narcotics transactions, and he was tailed by the police all three

  times. 5    Id. at 50.     In Ribeiro, the warrant affidavit included a

  detective’s opinion, based on his training and experience, that

  drug traffickers often store cash and records (which is what the

  warrant application sought) at their residences.                        Id. at 46.         The

  First      Circuit     explained        that        “when   combined     with    specific

  observations about Ribeiro’s movements back and forth from his

  residence      in     relation     to     drug        transactions,      these       general

  observations         contribute     significantly           to    the     probable-cause


        5One time the police tailed Ribeiro the whole way, and the
  other two times he was out of their sight for less than ten minutes
  “which suggests that he was not stopping along the way.” Ribeiro,
  397 F.3d at 50.
                                                 12
Case 1:18-cr-00066-WES-LDA Document 63 Filed 04/15/20 Page 13 of 16 PageID #: 1018



  determination.” Id. at 51 (emphasis added).                 Here, where there

  were no direct observations of Almonte coming or going from his

  home in relation to his drug dealing, Det. Fuoroli’s generalized

  opinions are not enough to provide probable cause for a search of

  Almonte’s residence.        See Amended Order 19-24.

        The Government makes a new and novel argument in its motion,

  essentially asking this Court, a federal court, to ignore the line

  of First Circuit cases interpreting the Fourth Amendment probable

  cause requirement, in favor of several Rhode Island Supreme Court

  decisions, which it says would have guided the state judge in

  determining whether there was probable cause.                    See Gov’t Mot.

  Reconsider 20-22.

        For starters, the cases the Government cites are clearly

  distinguishable.      State v. Byrne, 972 A.2d 633, 641 (R.I. 2009),

  is a video voyeurism case in which the court’s ruling hinges

  largely on its observation that evidence of video voyeurism, like

  “images of child pornography[,] are likely to be hoarded by persons

  interested in those materials in the privacy of their homes is

  supported by common sense and the cases.” (quoting United States

  v. Riccardi, 405 F.3d 852, 861 (10th Cir. 2005). And in State v.

  Cosme, 57     A.3d   295,   302   (R.I.    2012),   the    warrant    “affidavit

  explicitly state[d]” that the confidential informant reported that

  a black male distributed cocaine from what turned out to be the

  defendant’s    address.     There   also    appears   to    be    a   measure   of

                                        13
Case 1:18-cr-00066-WES-LDA Document 63 Filed 04/15/20 Page 14 of 16 PageID #: 1019



  deference given by the Rhode Island Supreme Court in cases where

  it is reviewing a warrant that has already been obtained, which is

  not the situation here. See id.(stating that, in making a probable

  cause determination, “[t]he magistrate need only conclude that it

  would be reasonable to seek the evidence in the place indicated in

  the affidavit, and in doubtful cases, the reviewing court should

  give preference to the validity of the warrant.”) (citations and

  quotations omitted).

        More importantly, the Government’s argument is fatally flawed

  as a matter of constitutional law.           In effect, the Government is

  saying that even if the Fourth Amendment (as interpreted by the

  First Circuit in Roman and Ribeiro) would prohibit a warrantless

  search of a defendant’s residence, and where the facts do not

  establish    probable      cause,   the    inevitable   discovery   doctrine

  nonetheless must forgive the violation because the Rhode Island

  Supreme    Court   takes     a   looser,    more   law-enforcement-friendly

  position regarding what constitutes probable cause.                 This is

  incorrect: while a state supreme court may certainly take a broader

  view of a constitutional protection (such as the Fourth Amendment’s

  protection against unlawful searches and seizures) in interpreting

  the state constitution’s analog 6, it is not free to take a narrower


        6A state supreme court also may not take a broader view of a
  federal constitutional protection than that afforded by the United
  States Supreme Court.    Arkansas v. Sullivan, 532 U.S. 769, 772
  (2001) (reversing state supreme court’s consideration of officer’s
                                        14
Case 1:18-cr-00066-WES-LDA Document 63 Filed 04/15/20 Page 15 of 16 PageID #: 1020



  view of a federal constitutional protection.             See, e.g., Burch v.

  Louisiana, 441 U.S. 130 (1979) (reversing state supreme court

  decision finding conviction by non-unanimous six-person jury for

  non-petty criminal offense acceptable under Sixth and Fourteenth

  Amendments); Oregon v. Hass, 420 U.S. 714, 719 (1975) (“[A] State

  is free as a matter of its own law to impose greater restrictions

  on police activity than those this Court holds to be necessary

  upon federal constitutional standards.”) (emphasis and citations

  omitted).

        The   boundaries   of   what   is   needed    in   order   to   establish

  probable cause in this Circuit are set forth in Roman and Ribeiro.

  That is the law this Court must apply.             And while it may be true

  that were this factual scenario presented to the Rhode Island

  Supreme Court it would find there was probable cause, such a ruling

  would be, in this Court’s view, legally incorrect.




  motivation in conducting search on Fourth Amendment                    grounds,
  contra Whren v. United States, 517 U.S. 806 (1996)).
                                       15
Case 1:18-cr-00066-WES-LDA Document 63 Filed 04/15/20 Page 16 of 16 PageID #: 1021



  II. Conclusion

           For the reasons outlined above, the Court DENIES the

  Government’s Motion to Reconsider, ECF No. 56.           However, so as to

  ensure that the record in this case is accurate, the Court has

  entered an Amended Order, ECF No. 64.



  IT IS SO ORDERED.



  William E. Smith
  District Judge
  Date: April 15, 2020




                                       16
